Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 1 and 16-17 are objected to because of the following informalities: 
	As to Claim 1: The applicants are advised to delete the phrase “at least” after the claimed phrase “A copolymer multi-stage latex particle comprising”. 
	The second claim “16” which recites “An aqueous latex architectural composition comprising the latex particle of claim 1, an optional opacifying pigment and a hydrazine or hydrazone compound to crosslink with the at least one crosslinking monomer” should be renumbered to claim “17”.  Thus, claim “17” should be renumbered to claim “18”. 
	For purposes of the prior art rejection below, the second claim “16” will be treated as claim “17” and claim “17” will be treated as claim “18”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gharapetian et al. (WO 2012/158703; utilizing US 2014/02357521 as its Equivalent). 
	It is noted that WO 2012/158703 is used for date purposes only, and all paragraph numbers cited below refer to its Equivalent, namely US 2014/0235752.
	As to Claims 1 and 3-12: Gharapetian et al. disclose a self-coalescing latex polymer having a core-shell structure, wherein the latex polymer is sequentially designed polymer having at least a first stage and a second stage (Paragraphs [0012] and [0022]), corresponding to the claimed copolymer multi-stage latex particle.  Gharapetian et al. disclose that (A) the first stage (core), corresponding to the claimed inner stage, comprises hard monomers having a glass transition temperature of 50-130 degrees Celsius (which overlaps with the claimed glass transition temperature of 25-75 °C and 35-60 °C) copolymerized with a crosslinking monomer in an amount of  0-7% by weight, which is inclusive of the claimed amounts of 1-8% by weight (claim 1), 2-8 wt% (claim 3) and 3-5 wt% (claim 4), and thus, corresponds to the claimed film forming monomers of the first stage, and (B) the second stage (shell), corresponding to the claimed outer stage, comprises soft monomers having a glass temperature of -10 to 50 degrees Celsius wherein the core polymer exhibits higher glass transition temperature than the shell and overlap with the claimed Tgc differences between the first stage and second stage, i.e., 45-90 degrees Celsius (claim 1), 50-80 degrees Celsius (claim 9), and 55-75 degrees Celsius (claim 10) (Paragraphs [0012]-[0016], [0023]-[0030], and [0037]).
	However, Gharapetian et al. do not mention the claimed specific amounts of chain transfer agent.  They also do not mention their second stage having the claimed specific weight average molecular weights. 
	Nevertheless, Gharapetian et al. disclose that a chain transfer agent (CTA) is added to the last portion of the shell monomer pre-emulsion (second stage) in an amount of 0.5-7% by weight, which overlaps with the claimed chain transfer agent amounts of 0.2-2 wt% (claim 1), 0.5-1.5 wt% (claim 5), and 0.75-1.25 wt% (claim 6) for the purposes of interfering with the growing polymer chain (Paragraphs [0043] and [0044]).  Gharapetian et al. also disclose that the shell polymer (second stage) has a number average molecular weight of about 20,000-50,000 Daltons (Paragraph [0026]), which overlaps with the claimed weight average molecular weights of 8,000 Daltons to about 30,000 Daltons (claim 1), 10,000-20,000 Daltons (claim 11) and 10,000-20,000 (claim 12).  Gharapetian et al. disclose that ultimately, the use of claimed particular amounts of CTA and shell polymer having the claimed particular molecular weight produce latex polymer having desired properties (Paragraph [0001] and see also abstract). 
Thus, it would have been obvious to one of ordinary skill in the art to employ the CTA in the claimed particular amounts and second stage having the claimed particular molecular weight, with a reasonable expectation of successfully obtaining latex polymer having advantageous properties as suggested by Gharapetian et al.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	As to Claims 13 and 14: Gharapetian et al. disclose that the latex polymer has 20-45 wt% of the first phase (stage) and 10-60 wt% of the second phase (stage) (Paragraphs [0047]-[0048]), which overlap with those claimed, i.e., 20-55 wt% of first stage and 40-65 wt% of second stage (present claim 13) and 25-50 wt% of first stage and 45-60 wt% of second stage (present claim 14).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).

4.	Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gharapetian et al. (WO 2012/158703; utilizing US 2014/0235752 as its Equivalent) as applied to claims 1 and 3-14 above, and further in view of English Translation of WO 2018/155677 (hereinafter referred to as “WO ‘677”). 
	The disclosure with respect to Gharapetian et al. in paragraph 3 is incorporated here by reference.  Gharapetian et al. disclose that the latex polymer has 20-45 wt% of the first phase (stage) and 10-60 wt% of the second phase (stage) (Paragraphs [0047] and [0048]), which overlaps with the claimed amounts, i.e., 15-35 wt% of first stage and 30-50 wt% of second stage (claim 15) and 20-30 wt% of first stage and 35-45 wt% of second stage (claim 16).  However, they do not specifically mention the addition of an innermost stage inside the first stage, and its particular amounts as required by claims 2 and 15-16. 
	Nevertheless, WO ‘677 discloses the use of innermost layer (stage) in an amount of 22-44 mass% (which overlaps with those claimed, i.e., 20-50 wt% and 30-40 wt%) to obtain a latex polymer having excellent properties (Pages 1 and 5-8). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed amount of innermost layer taught by WO ‘677 in the latex polymer of Gharapetian et al., with a reasonable expectation of successfully obtaining desired properties. 

5.	Claims 172 and 183 are rejected under 35 U.S.C. 103 as being unpatentable over Gharapetian et al. (WO 2012/158703; utilizing US 2014/0235752 as its Equivalent) in view of Bochnik et al. (US 2007/0154646). 
	The disclosure with respect to Gharapetian et al. in paragraph 3 is incorporated here by reference.  Gharapetian et al. do disclose that their latex polymer is useful for coating and painting purposes (Paragraph [0002]), but does not specify using such latex polymer for an aqueous latex architectural composition with the addition of a hydrazone compound to crosslink with its crosslinking monomer as required by claims 17 and 18. 
	Nevertheless, Bochnik et al. disclose the use of hydrazone compound to crosslink the crosslinking monomers present in a latex particle suitable for aqueous latex architectural coatings and paintings (Paragraphs [0001], [0011], [0045], [0063] and [0071]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the hydrazine compound to crosslink the crosslinking monomers present in the latex particle of Gharapetian et al., as taught by Bochnik et al, with a reasonable expectation of successfully using the same for aqueous latex architectural coatings and paintings as taught by Bochnik et al.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 10/27/2021.
        2 Claim 17 is referring to the second “claim 16” (see claim set filed on 07/06/2020).
        3 Claim 18 is referring to claim “17” (see claim set filed on 07/06/2020).